IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE: REESTABLISHMENT OF THE                     :   NO. 501
 MAGISTERIAL DISTRICTS WITHIN THE                  :
 34th JUDICIAL DISTRICT OF THE                     :   MAGISTERIAL RULES DOCKET
 COMMONWEALTH OF PENNSYLVANIA                      :




                                              ORDER



PER CURIAM

       AND NOW, this 14th day of July 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 34th Judicial District (Susquehanna County) of

the Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the reestablishment of the Magisterial Districts within

Susquehanna County as they currently exist, to be effective immediately, is granted.


Said Magisterial Districts will be reestablished as follows:

 Magisterial District 34-3-01                             Apolacon Township
 Magisterial District Judge Jeffrey L. Hollister          Auburn Township
                                                          Bridgewater Township
                                                          Choconut Township
                                                          Dimock Township
                                                          Forest Lake Township
                                                          Franklin Township
                                                          Friendsville Borough
                                                          Jessup Township
                                                          Liberty Township
                                                          Little Meadows Borough
                                                          Middletown Township
                                                          Montrose Borough
                                                          Rush Township
                                                          Silver Lake Township
                                                          Springville Township
Magisterial District 34-3-02                     Ararat Township
Magisterial District Judge Jodi L. Cordner       Great Bend Borough
                                                 Great Bend Township
                                                 Hallstead Borough
                                                 Harmony Township
                                                 Jackson Township
                                                 Lanesboro Borough
                                                 New Milford Borough
                                                 New Milford Township
                                                 Oakland Borough
                                                 Oakland Township
                                                 Susquehanna Depot Borough
                                                 Thompson Borough
                                                 Thompson Township

Magisterial District 34-3-03                     Brooklyn Township
Magisterial District Judge Suzanne M. Brainard   Clifford Township
                                                 Forest City Borough
                                                 Gibson Township
                                                 Harford Township
                                                 Herrick Township
                                                 Hop Bottom Borough
                                                 Lathrop Township
                                                 Lenox Township
                                                 Union Dale Borough




                                         -2-